EX. - 10.1




PURCHASE AGREEMENT

This Purchase Agreement (“Agreement”) is made and entered into this 9th day of
June, 2011 (the “Effective Date”), by and between Barbara Slone and Ray Slone,
of 310 Arnold Fork Road, Kite, KY 41828 (collectively “Sellers”) and Modern
Coal, LLC a Texas limited liability company of 3327 W. Wadley Ave., Suite 3-317,
Midland, TX 79707 (“Buyer”).

RECITALS

WHEREAS, Buyer desires to purchase all of the outstanding issued and unissued
shares in Samuel Coal, Inc. (“Samuel”), a Kentucky Corporation (the “Shares”)
and Sellers desire to sell the Shares, in accordance with the terms and
conditions set forth in this Agreement; and

WHEREAS, Sellers are the owners of all of the Shares in Samuel; and,

WHEREAS, Samuel is the owner of two mining permits issued by the Commonwealth of
Kentucky, Subsurfase Permit Nos. 860-5325, and one application for a surface
mining permit, Application No. 860-5327, currently pending before the
Commonwealth of Kentucky, Environment and Energy Cabinet (collectively the
“Permits”), and various leases in real property in Knott County, Kentucky (the
“Leases”).

WITNESSETH:

NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained in this Agreement, the parties agree as follows:

1.

Purchase and Sale of Shares.

1.1

Acquired Assets. Upon the terms and conditions contained in this Agreement,
Sellers shall sell, transfer, convey and assign to Buyer, and Buyer shall
purchase and acquire from Sellers, at the Closing, the Shares.

2

Consideration. The consideration for the Shares is Seven Million Five Hundred
Thousand Dollars ($7,500,000.00) paid to the Sellers, the receipt of and
sufficiency of which is hereby acknowledged.

.



3.

Conditions Precedent to Sale

3.1

Conditions Precedent to Buyer’s Obligations.All obligations of Buyer hereunder
are subject to fulfillment of each of the following conditions at or prior to
the Closing, and Sellers shall use their best efforts to cause each such
condition to be fulfilled..

.



(a)   All representations and warranties of Sellers contained herein or in any
document delivered pursuant hereto shall be true, complete and correct when made
and shall be deemed to have been made again at and as of the Closing, and shall
then be true, complete and correct.


(b)   The execution, delivery and performance of this Agreement and all
agreements to be delivered by Sellers pursuant hereto or in connection herewith
shall have been properly approved by all necessary corporate action, including,
but not limited to, approval by Samuel’s Board of Directors, if required.


(c)   All covenants, agreements and obligations required to be performed by
Sellers under this Agreement on or before the Closing shall have been duly and
properly performed.


(d)   All documents required to be delivered to Buyer at or prior to Closing
shall have been so delivered.


(e)   Sellers shall have executed such further instruments and documents as may
be reasonably required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained and the performance
of all conditions to the consummation of such transactions.


3.2

Conditions Precedent to Sellers’ Obligations. All obligations of Sellers
hereunder are subject, at Sellers’ option, to the fulfillment of each of the
following conditions at or prior to the Closing, and Buyer shall use its best
efforts to cause each such condition to be fulfilled:

(a)

All representations and warranties of Buyer contained herein or in any document
delivered pursuant hereto shall be true, complete and correct when made and
shall be deemed to have been made again at and as of the Closing, and shall then
be true, complete and correct.

(b)

The execution, delivery and performance of this Agreement and all agreements to
be delivered by Buyer pursuant hereto or in connection herewith shall have been
properly approved by all necessary company action, including, but not limited
to, approval by Buyer’s Board of Managers..

 

(c)

All covenants, agreements and obligations required to be performed by Buyer
under this Agreement on or before Closing shall have been duly and properly
performed.

(d)

All documents required to be delivered to Sellers at or prior to Closing shall
have been so delivered.

(e)

Buyer shall have executed such further instruments and documents as may be
reasonably required to carry out the transactions contemplated hereby and to
evidence the fulfillment of the agreements herein contained and the performance
of all conditions to the consummation of such transactions.

 

 

1

4.

Closing. Subject to satisfaction of all conditions contained in Section 5, the
Closing shall take place on or before August 11, 2011 at such other place to
which the parties may mutually agree (“Closing”).

5.

Closing.

5.1

Transactions at Closing. At Closing the following transactions shall occur:

(a)

Buyer shall deliver to Sellers by available funds, the total sum of Seven
Million Five Hundred Thousand Dollars ($7,500,000.00).

(b)

Sellers and Buyer shall execute and deliver lease and permit assignment(s).

(c)

Sellers shall deliver to Buyer any necessary consents to assign or convey the
Leases.

(d)

Sellers shall deliver to Buyer any and all necessary documents required by the
Kentucky Secretary of State to transfer the Shares, including but not limited to
the Corporate Book for Samuel.

6.

Representations and Warranties.

6.1

Sellers’ Representations and Warranties. Sellers make the following
representations and warranties, which are true, complete and correct as of the
date hereof and which shall be deemed to have been made again at and as of the
Closing and shall then be true, complete and correct.





6.2

Corporate Matters.

(a)

Samuel is a corporation duly organized, validly existing and in good standing
under the laws of Kentucky.

(b)

Sellers have all requisite power and authority to execute, deliver and perform
this Agreement and any agreement, document or instrument executed in connection
herewith or pursuant hereto and to consummate the transactions contemplated
hereby.

(c)

The execution, delivery and performance of this Agreement and all agreements,
documents and instruments executed in connection herewith or pursuant hereto and
the consummation of the transactions contemplated hereby by Sellers: (i) have
been duly authorized by all requisite corporate action; (ii) constitute a legal,
valid and binding obligation of Sellers, enforceable in accordance with their
respective terms; (iii) will not result in the violation of any provision of
Sellers’ articles of incorporation or by-laws, or any provision of any judgment,
writ, decree or order applicable to Sellers; (iv) except for approvals necessary
for the transfer of the Leases(s) Permits, will not require the consent,
approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or other
governmental agency or authority or any other Third Party.

6.3

Title and Status –Shares, Permits and Leases. Sellers have good and marketable
title to the Shares, Permits and Leases, and the right to sell and assign the
Shares, Permits and Leases; and with respect to the Shares, Permits and Leases:

(a)

Sellers are the sole owner thereof.

(b)

The Shares, Permits and Leases are free and clear of all liens and other
interests.

(c)

Sellers will execute and deliver such further assurances of title as reasonably
may be required or requested.

(d)

Except as expressly set forth herein, the Shares, Permits and Leases are sold as
is, where is and without any warranties with respect to the condition of any of
the property conveyed, including, without limitation, implied warranties of
design, merchantability or fitness for a particular purpose.





2





6.4

Litigation and Claims. There is no suit, claim, action or other proceeding or
regulatory or remediation demand now pending, or, to Sellers’ Knowledge,
threatened, before any court, administrative or regulatory body, or any
governmental agency, to which Sellers are a party or which relates to any of the
Shares, Permits and/or Leases and which may result in any judgment, order,
decree, liability or other determination which would have any adverse effect
upon any of the Shares, Permits and/or Leases or property thereon or use thereof
or on Sellers’ ability to perform its obligations hereunder. No judgment, order
or decree has been entered against Sellers which remains unsatisfied, nor has
any liability been incurred and not discharged which would have any adverse
effect upon any of the Shares, Permits and/or Leases thereon or use thereof or
on Sellers’ ability to perform its obligations hereunder. There is no claim,
action or proceeding now pending, to Sellers’ Knowledge, or threatened before
any court, administrative or regulatory body or any governmental agency which
will, or could, prevent the consummation of the transaction contemplated by this
Agreement.

6.5

Compliance with Laws.

(a)

To Sellers’ knowledge, Sellers have not failed to comply with any applicable
governmental statutes, regulations, orders and restrictions with respect to
their respective activities on or with the Permits and Leases, except for such
instances of noncompliance which could not, individually or in the aggregate,
result in (i) revocation of any license or permit, or (ii) other material
impairment of the ability to carry out coal mining, loading, processing and
storage activities upon the Permits and Leases.

(b)

Sellers own or control all rights necessary to conduct all of the activities
allowed by the Permits.

(c)

Sellers have made available to Buyer true and complete copies of the Permits, as
amended, supplemented and modified through the date hereof, together with a
description of the permitted property or facility, the amount of the bond for
each such permit and the surety for each such bond or manner in which each such
bond has otherwise been posted, together with a true and complete list of all
pending applications for additional permits, modifications to existing permits
and other licenses and authorizations which have been submitted to any
governmental agency by Sellers, all as identified on Exhibit A. The Permits
constitute all of the governmental permits, licenses, franchises and other
authorizations held by Sellers or their Affiliates with respect to the Permits
and Leases.

(d)

Sellers are not subject to or, to Sellers’ knowledge, threatened with any
current cessation orders, cease and desist orders or violation issued by any
agency with respect to the Permits or Leases.

(e)

To Sellers’ knowledge, no circumstance or condition affecting Sellers, including
without limitation, ineligibility to receive permits or the existence of a
permit block recommendation issued under the Applicant Violator System
established and maintained by federal, state or local regulatory authorities
exists which could prevent, delay or impose conditions upon the transfer of the
Permits to Buyer or the issuance of new permits to Buyer or otherwise adversely
affect Buyer or its ability to conduct coal processing activities on the Permits
or Leases.

 

3





6.6

Eminent Domain or Condemnation Proceedings. There are no eminent domain or
condemnation proceedings pending or, to the knowledge of Sellers, threatened
against the Permits and/or Leases.

6.7

Taxes. Sellers have filed or will file all federal, state and local tax returns
and reports relating to the respective business and have paid (or will pay) all
taxes including any additions to tax penalties and interest), levies,
assessments, or withholdings relating to Sellers, the nonpayment of which could
adversely affect the Shares, Permits and/or Leases or the use thereof or could
cause Buyer to incur any liability other than for the proration of property
taxes as set forth herein, and no taxing authority has asserted any claim for
the assessment of any such liability.

6.8

Limitations. Except for the express representations and warranties contained in
this Agreement, Sellers offer, extend or make no other representations or
warranties, express or implied, the condition (physical or otherwise) thereof,
the income to be derived from or the expense to be incurred with respect to the
Permits and Leases, the present use of the real property subject to the Leases
or the suitability of Buyer’s intended use or operation of the Permits and/or
Leases.





6.9

Buyer’s Representations and Warranties. Buyer makes the following
representations and warranties which are true, complete and correct as of the
date hereof and which shall be deemed to have been made again at and as of the
Closing and shall then be true, complete and correct.

6.10

General Matters.

(a)

Buyer has all requisite power and authority to execute, deliver and perform this
Agreement and any agreement, document or instrument executed in connection
herewith or pursuant hereto and to consummate the transactions contemplated
hereby.

4

(b)

The execution, delivery and performance of this Agreement and all agreements,
documents and instruments executed in connection herewith or pursuant hereto and
the consummation of the transactions contemplated hereby by Buyer: (i)
constitute a legal, valid and binding obligation of Buyer, enforceable in
accordance with their respective terms; (ii) will not result in the violation of
any provision of any judgment, writ, decree or order applicable to it, or
conflict with, or violate the terms of, any agreement or instrument to which
Buyer is a party, or by which it is bound, or constitute a default thereunder,
or any event which, with the lapse of time or the giving of notice, or both,
would result in a default thereunder; and (iii) except for approvals necessary
for the transfer of the Permits, will not require the consent, approval, order
or authorization of, or registration, qualification, designation, declaration or
filing with any federal, state or other governmental agency or authority or any
other Third Party.

6.11

Qualification to Hold Permits. To Buyer’s Knowledge, neither the Buyer nor its
Affiliates is prevented by any applicable law of any federal, state, or local
governmental authority from obtaining the Permits, and, to Buyer’s Knowledge, is
there any pending or threatened action by any local, state or federal
governmental agency administering seeking to revoke the eligibility (i.e.,
permit block) of Buyer or its Affiliates from receiving the Permits.

7.

Indemnification and Assumption of Liabilities.

7.1

Indemnification of Buyer. Sellers shall indemnify and hold harmless Buyer from
and against any and all Liabilities:





 

5





(a)

Arising out of any untrue representation, breach of warranty or non-fulfillment
of any covenant or agreement by Sellers contained herein or in any certificate,
document or instrument delivered to Buyer pursuant hereto or in connection
herewith;

(b)

Incident to any of the foregoing or incurred in investigating or enforcing this
indemnity.

7.2

Assumption of Liabilities by Buyer. Subject to the Closing, the representations
and warranties of Sellers, and other terms of this Agreement, Buyer shall assume
all risks inherent in the Permits and Leases and Buyer hereby assumes and agrees
to fulfill, perform, pay and discharge all liabilities arising hereafter with
respect to the Permits and Leases, including, but not limited to all obligations
and liabilities in connection with any physical conditions existing on the
Permits and Leases, including any remediation or reclamation thereof.

7.3

Indemnification of Sellers. Buyer shall indemnify and hold harmless Sellers from
and against any and all Liabilities:

(a)

Arising out of any untrue representation, breach of warranty or non-fulfillment
of any covenant or agreement by Buyer contained herein or in any certificate,
document or instrument delivered to Sellers pursuant hereto or in connection
herewith;

(b)

The assumed obligations; or

(c)

Incident to any of the foregoing or incurred in investigating or enforcing this
indemnity.

7.5

Limitation of Damages. Notwithstanding anything herein to the contrary, neither
partyshall be liable under this Agreement for punitive damages arising out of
the breach or non-performance of this Agreement.

7.6

Cooperation. Whenever a Claim has been asserted under this Agreement,
theindemnified party shall cooperate in all reasonable ways with the
indemnifying party in assisting the indemnifying party to cure or remedy this
Claim.





6





8.

Costs and Fees.

8.1

Legal Fees and Expenses. Regardless of whether Closing occurs, except as
otherwise expressly provided in this Agreement, each party hereto shall bear its
own costs and expenses in connection with this Agreement and the transactions
contemplated hereby, and the negotiation, preparation and execution of this and
any other document in connection with the transactions contemplated hereby.

8.2

Transfer Taxes and Recording Fees. Sellers shall pay all fees, taxes or
assessments charged to grantors, transferors or assignors under applicable law
in connection with the transaction contemplated hereunder, together with all
other sales tax or other state or county transfer tax upon transfer of the
Permits and Leases. Buyer will pay all document recording fees and Permit
transfer fees.

9.

Permits. Buyer shall be responsible for all costs associated with the issuance
of the transfer of the Permits. Sellers will cooperate with Buyer in achieving
issuance of the transfer of the Permits.

10.

Liens. If the Shares, Permits and/or Leases shall be subject at Closing to any
tax, suppliers’, mechanics’ or other liens, mortgages or deeds of trust. Sellers
shall immediately discharge same and shall indemnify and hold harmless Buyer,
its heirs and assigns, from and against all liabilities secured by such liens,
mortgages or deeds of trust.

11.

Miscellaneous.

11.1

Cooperation. Buyer and Sellers agree to use reasonable efforts (i) to cause the
conditions precedent to its obligation to consummate the transactions provided
for herein to be satisfied, and (ii) to complete the actions required to be
taken after the Closing as promptly as practicable.

11.2

Entire Agreement and Modification. This Agreement, including the Exhibits
attached hereto and made a part hereof, constitutes the entire agreement between
the parties. No changes, modifications, or additions to this Agreement shall be
valid unless the same shall be in writing and signed by both parties hereto.
Nothing in this Agreement shall entitle any person other than the undersigned
parties and their Affiliates to any claim, cause of action, remedy or right of
any kind.





7





11.3

Severability. If any provision of this Agreement shall be determined to be
contrary to law and unenforceable by any court of law, the remaining provisions
shall be severable and enforceable in accordance with their terms, unless such
unlawful and unenforceable provision is material to the transactions
contemplated hereby, in which case the parties shall attempt, in good faith, to
negotiate a substitute provision.

11.4

Counterparts. This Agreement may be executed in one or more identical
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

11.5

Headings. The table of contents and article and section headings contained in
thisAgreement are inserted for convenience only and shall not affect in any way
the meaning or interpretation of the Agreement.

11.6

Governing Law. This Agreement shall be construed and enforced in accordance
withthe laws of the Commonwealth of Kentucky.

11.7

Waiver of Jury Trial. The parties hereto waive all right to trial by jury in any
action,proceeding or counterclaim between the parties hereto arising out of or
relating to this Agreement.

11.8

Further Documents. Each party hereby agrees to deliver to the other party, as
appropriate, such other and further agreements, consents, documents, or
instruments of conveyance, assignment or transfer and to do such other things
and to take such other actions, supplemental or confirmatory, as may be
reasonably required for the purpose of or in connection with the consummation or
evidencing of the transactions contemplated hereunder.

11.9

Allocation of Purchase Price. Sellers and Buyer agree to endeavor in good faith
to agree upon an allocation of the Purchase Price among the Acquired Assets in a
manner intended to comply with the allocation method required by Section 1060 of
the Internal Revenue Code and the regulations thereunder. Sellers and Buyer
shall cooperate to comply with all substantive and procedural requirements of
Section 1060 and the regulations thereunder, and an agreed allocation shall be
adjusted only if and to the extent necessary to comply with such requirements.
Buyer and Sellers agree thatneither they nor any of their Affiliates will take,
for income tax purposes, any position inconsistent with an agreed allocation.

 

11.10

Notices. All notices, requests, demands and other communications hereunder shall
be deemed to have been duly given if the same shall be in writing and shall be
delivered personally or sent by, national overnight delivery service, or
registered or certified mail, postage prepaid, and addressed as set forth below:

If to Sellers:

Ray Slone

310 Arnold Fork Road Kite, KY 41828

With a copy to:

Billy R. Shelton, Esq.

Jones, Walters, Turner & Shelton, PLLC

151 N. Eagle Creek Drive, Suite 310

Lexington, KY 40509

If to Buyers:

Modern Coal, LLC

3327 W. Wadley Ave., Suite 3-317 Midland, TX 79707

ATTN: Brad Lamar With a copy to:

Jery E. Barton, Esq.

Barton Law Firm LPA

1701 Woodlands Drive, Suite 300 Maumee, OH 43537

Any party may change the address to which notices are to be addressed by giving
the other party notice in the manner herein set forth.

11.11 Survival. The representations and warranties made in this Agreement and in
any certificate, schedule, document, agreement or instrument delivered in
connection herewith shall survive the Closing and the execution and delivery of
any documents or agreements delivered pursuant hereto for a period of two (2)
years.

 

 

8









11.12 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. This
Agreement shall not create any rights or remedies in any Third Party (other than
Affiliates) except as expressly set forth herein.

11.13 Affiliates. Notwithstanding the use of the term “Affiliates” herein,
nothing contained herein shall create any contractual obligation hereunder for
such Affiliate.

IN WITNESS WHEREOF, Sellers and Buyer have each caused this Agreement to be duly
executed and delivered each in its name and on its behalf, all effective as of
the day and year first above written.

SELLERS:

BARBARA SLONE

RAY SLONE

BUYERS:

MODERN COAL, LLC











EXHIBIT A
Leases

1.

Lease Agreement dated November 15, 2006, by and between John & Dixie Pelphrey
and Advance Energy II, LLC.

2.

Coal Lease Agreement dated May 11, 2007, by and between Pearlman Sparks and
Advance Energy II, LLC (John Pelphrey Lease).

3.

Lease Agreement dated November 11, 2006, by and between Dorothy & Pearlman
Sparks and Advance Energy II, LLC.

4.

Coal Lease Agreement dated May 11, 2007, by and between Pearlman Sparks and
Advance Energy II, LLC (Dorothy Sparks Lease).

5.

Lease Agreement dated December 19, 2006, by and between Dorothy & Pearlman
Sparks and Advance Energy II, LLC.

6.

Lease Agreement dated December 11, 2006, by and between Evalene & Elmer Sparks
and Advance Energy II, LLC.

7.

Lease Agreement dated December 8, 2006, by and between Vella & James Wright and
Advance Energy II, LLC.

8.

Lease Agreement dated December 8, 2006, by and between Maxine & Verner Brickey
and Advance Energy II, LLC.

9.

Lease Agreement dated January 26, 2007, by and between James D. & Sandra W.
Stansbury and Advance Energy II, LLC.

10.

Lease Agreement dated December 22, 2006, by and between Anna Jo Fyffe and
Advance Energy II, LLC.

11.

Lease Agreement dated January 4, 2007, by and between Timothy Wheeler and
Advance Energy II, LLC.

12.

Coal Lease Agreement dated May 11, 2007, by and between Pearlman Sparks and
Advance Energy II, LLC (Noah Sparks Heirs Lease).

13.

Lease Agreement dated December 2, 2006, by and between William R. Barker and
Advance Energy II, LLC.

14.

Coal Lease Agreement dated May 11, 2007, by and between Pearlman Sparks and
Advance Energy II, LLC (William Barker Lease).

15.

Lease Agreement dated November 15, 2006, by and between John & Dixie Pelphrey
and Advance Energy II, LLC. (Surface Lease).

16.

Lease Agreement dated December 1, 2006, by and between Orella Lyon and Advance
Energy II, LLC. (Mineral Lease).

17.

Coal Lease Agreement dated May 11, 2007, by and between Pearlman Sparks and
Advance Energy II, LLC (John Pelphrey Lease).











EXHIBIT B
Permits

858-0213 currently pending before the Commonwealth of Kentucky, Department for
Surface Mining.







By:




BRAD LAMAR

Its: Managing Member




[samuelcoalpurchaseagreeme002.gif] [samuelcoalpurchaseagreeme002.gif]












